Hardin, F. J.
In Kendall v. Stone, 5 N. Y. 14, it was held that to main-
tain an action for slander of title of lands, “the words spoken must not only be false, but theycmust be uttered maliciously, * * * and be followed as a natural and legal consequence by a pecuniary damage to the plaintiff, which must be specially alleged and proved.” In Hovey v. Pencil Co., 57 N. Y. 125, Johnson, C., in referring to an action for slander of title observes: “Malice, or a willful purpose of inflicting injury, is a necessary ingredient of the action.” And in Like v. McKinstry, 41 Barb. 186, it was held that an action lies for slander of the plaintiff’s title to personal property, and that to maintain such an action the plaintiff must establish “(1) that the words were false; (2) that they caused an injury to him in reference to his title to the property; (3) that they were uttered maliciously, and in order to injure the plaintiff.” And the doctrine of that case was reaffirmed and approved in Dodge v. Colby, 37 Hun, 515.
The appellants to support their cause of action rely upon the testimony of Charles Garline; and the testimony of Milan Mathews; and the testimony of Bobert Osterhout; and also the evidence of Edwin McDonald. The witness Garline details an interview whiph he had with the defendant in respect to the defendant’s claim upon the property when he (Garline) became a purchaser thereof, and the witness says: “Defendant first told me that he did not want any one to have the factory that had another one; and he finally said that if he wanted any one to have it that had another one he would as soon I would have it as any one else, and had rather that I would. ” The witness says that in another interview he met the defendant, and told him he was trying to buy the factory, and that he came over to talk with him about it/' He thereupon testifies that the plaintiffs said: “What are you going to buy? You cannot buy the location, and you cannot buy the cows;” and that there was another factory going up there, and then the one that was there was not worth a dollar. Mr. Holmes asked him who was going to put up a factory, and he said it was a good man, but did not mention any names. In the course of the cross-examination the same witness states that the defendant in the first conversation said: “All the objection he had to my buying the factory was that he did not want me to pay $1,200. 1-Ie thought that was too much.” This same witness, when interrogated as to the value of the factory, states that he did not consider it “worth much of anything.”
The witness Milan Mathews, called for the plaintiffs, testified that in the fall of 1886 he was negotiating with the plaintiffs about buying this factory, and that the plaintiffs asked him $1,200 for it, and he looked the property over, and heard the lease read, and that he had a conversation with the de*927fendant about the property while the negotiations were pending, and then he adds, viz.: “Mr. Young seemed anxious that 1 should come there on the start. When we first talked he thought I could get the factory for $400 or $500. He told me if 1 came there he would stick by me. The first conversation I had with Mr. Young was before I had negotiated witli plaintiffs at all.” This witness also testifies: “I told Young plaintiffs asked $1,200 for factory. He (Young) thought that was too much; that it could be bought for less. This was all that 1 recollect at that time. I could not tell how long after this it was that I saw Young again. I had a talk with Holmes, and then I saw Young again. He told me that Mr. Holmes was there that day, and said I had offered him $900, and asked him if he (Holmes) would not take $1,000; and Young said he thought if I had offered that I would get it. He told me it was not any money out of his pocket. We talked about the building and contents, and what it would cost to build new. I told Mr. Young it was the location I was after, not the building so much. He told me that I was not buying anything,—was not sure of anything. I had spoken about going to see McDonald and the other plaintiff, and Mr. Young advised me not to go. I then told defendant I guessed I would not go to see McDonald and Holmes. I did not go. I did not buy the factory. ” The witness also testified that the defendant told him “that if I bought the factory he would not be particular about his claim on it, but if I did not he wanted his money.”
The witness Osterhout worked one summer in the factory, and was familiar with the property, and lie testifies that the defendant “told me if I could buy the property for $700, $800, or $900 I should buy it; and he said if I bought it for that I would get it cheap. After having a talk with Sanders, I saw Young and told him that Sanders wanted $1,200, and Mr. Young told me to offer him $800 or $900, and I offered him that. After having the talk with Sanders and Young, I saw plaintiffs come to Mr. Young’s house. They came out, and I had a conversation with plaintiffs in relation to the purchase of the factory. Plaintiffs drove away, and defendant came out of his house, and I had a conversation with defendant. Defendant wanted to know what plaintiffs wanted, and I told him they wanted to sell me the factory; and he asked me what they wanted for it, and I told him $1,200. Defendant said, ‘ It is not worth it, because [he says] I am going to build a new factory.’ He says, ‘ It is not worth one G-d d-n dollar, and don’t you buy it.’ I said, ‘ How are you going to manage in a dry time, when there is not water enough hardly to supply one factory; ’ and he says, • I can dig below that spring so that the damned suckers won’t get any water across my lands.’ I did not buy the property. ”
The witness McDonald testified that he had a conversation with the defendant a day or two before he and Holmes bought out Davies, or a day or two afterwards, and that the defendant said “he did not know, or did not care, what we did with the factory; he wanted his money. He said, ‘I have got a mortgage on the factory, and I am going to have my pay.’ I said to him his mortgage was not due. When it was, if he had a mortgage, he would get his money.” And, after adding the other parts of the conversation, he says that in his interview with the defendant the defendant stated “that the factory was not worth a dollar above his claim, or something like that, and that he was not safe, and he wanted his money. ”
By way of contradiction or avoidance of the testimony given by the plaintiffs which we have quoted the defendant proved the securities which he held upon the property, and the amount due thereon, and the defendant testified, among other things, as follows: “I heard the testimony of Robert Osterhout, —I guess tlie most of it. I never told him that if he bought the cheese'factory for $700, $800, or $900 he would get it cheap, or that in substance. I never told him in words or substance that I could dig below the spring so the damned suckers could not get any water, or that I was going to put up a new
*928factory, or that the one there would not be worth a G-d d-n cent, or anything of this import. 1 heard Mr. Mathews sworn. I did not tell Mr. Mathews in words or substance that in buying this factory he was not sure of anything. ” And he also testified that in anything he said to Garline, Mr. Mathews, “or any one else, with respect to this cheese factory, he had no intention to injure the plaintiffs, or either of them.”
Several witnesses were called who testified the value of the factory was-from $300 to $500.
After a careful consideration of the evidence which we have quoted, in connection with all that is found in the appeal-book, and after giving the findings of the referee such influence as they should receive upon questions of fact, we are of the opinion that the conclusion of the referee “that plaintiffs have not proved that the defendant ever uttered or made any statement of and concerning the factory and premises described in the complaint, maliciously or with an intent to injure or damage the plaintiffs or either of them,” should be sustained. We think that conclusion is not against the clear weight and preponderance of the evidence. Whether the defendant, in the conversation which he held in respect to the property, was actuated by malice or a malicious intent to injure the ownership of the plaintiffs in the property was a question of fact, and in passing upon that question the referee was called upon to-consider the exact language used by the witnesses on either side, as well as the surrounding circumstances, and, following well-recognized precedents, we are of the opinion that we ought not to interfere with the findings of the referee. Bank v. Crosby, 16 N. Y. St. Rep. 226; Wright v. Saunders, 65 Barb. 214, affirmed *42 N. Y. 323. In the latter case it was said, viz.: “Four witnesses against one is a very great preponderance. Yet it was the right of the referee to believe the one and disbelieve the four. He saw and heard them, and he is much better able to determine the amount of credit to which they were respectively entitled than we can be. ” There being evidence to sustain the findings, the defendant’s exception thereto was unavailing. Porter v. Smith , 7 Civ. Proc. R. 195.
The appellant calls our attention to Brown v. Penfield, 24 How. Pr. 67. We think that ease does not aid his contention. There the clear preponderance of the evidence was against the finding made by the referee, and Hogeboom, J., observed, viz.: “The referee not only decided against the weight of evidence, but erred in the application of the rules of law.” And he also observed, viz.: “A wrong result upon undisputed evidence is an error of law.”
We think the remarks of Boardman, J., in Roosa v. Smith, 17 Hun, 139. are quite pertinent to the case before us. He said: “We understand this court has the power to examine the evidence and the finding of facts in cases tried before a referee or the courts; that it has the power, and it is its duty, to interfere when facts have been found without evidence, or clearly against evidence; but we do not understand it can be called on in doubtful cases upon conflicting evidence depending upon the character and credibility of witnesses-to review and readjust the facts upon the evidence as it shall appear to it on paper.” See, also, Laraway v. Fischer, 3 N. Y. St. Rep. 691, (decided in this department.) We think the referee has correctly disposed of the case- and that his report should be sustained. Judgment affirmed, with costs.
Martin and Merwin, JJ., concur.